NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       DAN DOOM, Plaintiff/Appellee,

                                        v.

                   ANN SEYMOUR, Defendant/Appellant.

                             No. 1 CA-CV 18-0431
                              FILED 5-16-2019


            Appeal from the Superior Court in Apache County
                         No. S0100CV201800017
            The Honorable Steve Williams, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Dan Doom, Aztec, New Mexico
Plaintiff/Appellee

Ann Seymour, Paulden
Defendant/Appellant



                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Kenton D. Jones joined.
                           DOOM v. SEYMOUR
                           Decision of the Court

C R U Z, Judge:

¶1            Appellant Ann Seymour, appearing pro per, appeals a
decision by the superior court in favor of Appellee Dan Doom.
Appellant’s brief asserts eleven separate issues but fails to give supporting
reasons for any contention therein, cite to the record, cite to legal
authority, or otherwise comply with Arizona Rule of Civil Appellate
Procedure 13. Accordingly, and because we find no clear error on review
of the record, we affirm.

                  FACTS AND PROCEDURAL HISTORY

¶2            Appellee, a resident of New Mexico, filed a civil complaint
in Apache County Superior Court against Appellant, a resident of
Arizona, for breach of an agreement for sale of real estate and for damage
to his property discovered upon reversion. Appellant answered and
alleged counterclaims, and also filed a notice of removal to federal district
court. The district court later remanded the case to state court, and
Appellant filed a notice with the superior court indicating her intent to
appeal the district court’s remand to the Ninth Circuit, but the record
reflects that Appellant did not do so. Appellant filed further motions to
dismiss and to continue; each of these was denied on the date of the
scheduled bench trial. The court, after hearing testimony and receiving
exhibits in evidence, found in favor of Appellee, awarded $28,092.31 in
damages and costs, and ordered that Appellant vacate the property.

¶3             Appellant timely appealed. We have jurisdiction pursuant
to Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes sections 12-120.21(A)(1) and -2101(A)(1).

                              DISCUSSION

¶4             On appeal, opening briefs must, at a minimum, present
arguments containing “Appellant’s contentions concerning each issue
presented for review, with supporting reasons for each contention, and
with citations of legal authorities and appropriate references to the
portions of the record on which the appellant relies.” ARCAP 13(a)(7)(A).
Appellant’s brief does not comply with these requirements. In her brief,
Appellant states that “[a] complete opening brief will be submitted to the
court shortly [in] the form of an amended brief.” However, no such brief
was ever filed.

¶5            When an appellant fails to present an adequate argument to
this court, we are under no obligation to attempt to decipher it. See Gillard


                                     2
                            DOOM v. SEYMOUR
                            Decision of the Court

v. Estrella Dells I Imp. Dist., 25 Ariz. App. 141, 148 (1975) (noting the court
of appeals is “justified in refusing to consider” an element of an appeal
where “Appellants provide the Court with no assistance whatsoever in
determining whether the trial court was proper”).

¶6            Given the lack of guidance from Appellant as to the legal
basis supporting her claim for relief, we nevertheless reviewed the record
for any clear error and found none. The appealed order reflects that the
court properly exercised its discretion in disposing of Appellant’s
motions, considered the record before it, and made sufficient findings and
conclusions to support its judgment. Finally, Appellant’s contention that
her case belongs in federal court is moot. The district court remanded
Appellant’s case for lack of diversity and subject matter jurisdiction, and
that remand is unreviewable by this or any other court. 28 U.S.C.
§ 1447(d); Gravitt v. SW Bell Tel. Co., 430 U.S. 723, 724 (1977) (stating that
remands by the district court to the state court from which removal was
attempted are “not reviewable”).

                               CONCLUSION

¶7            Accordingly, we affirm the judgment of the superior court.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         3